Case 1:19-cv-00368-JJM-LDA Document6 Filed 07/09/19 Page 1 of 3 PagelD #: 16

“There are two elements in mail fraud: (1) having devised or intending to devise a scheme to defraud (or to
perform specified fraudulent acts), and (2) use of the mail for the purpose of executing, or attempting to
execute, the scheme (or specified fraudulent acts)." Schmuck v. United States, 489 U.S. 705, 721 n. 10
(1989); see also Pereira v. United States, 347 U.S. 1, 8 (1954) (The elements of the offense of mail fraud
under... § 1341 are (1) a scheme to defraud, and (2) the mailing of a letter, etc., for the purpose of
executing the scheme."); Laura A. Eilers & Harvey B. Silikovitz, Mail and Wire Fraud, 31 Am. Crim. L. Rev.
703, 704 (1994) (cases cited).

[cited in JM 9-43.100]

«939. Investigative Authority up 941. 18 U.S.C. 1343—Elements of Wire Fraud >
https://www.justice.gov/jm/criminal-resource-manual-940-18-usc-section-134 t-elements-mail-fraud 717119, 7:43 PM

Page 1 of 1

 

 
 

 

 

 

Aang payrysay ABAyag F

uoeUUyUCg eanyeuBig 5)

LAL 2906 g000 OF&0 @toe |

|

 

 

 

 

 

 

   

 

mUORBUUUOS enyeuBig 5] AleAled peynseE AaAaq tid 398/109 "(292 sojntes wioy sajsuel) JOQUINN aol “Z
eSIPUBYOJO) Aiaayad uo yoaeo
Jopidjesay Winey 5 Aianijog Pepuysey [RI paysie Cy 18 LOSS 2608 9C8S ZOr6 CBSE
Aonyaq @IEN poyeS Cy [
SPWISeY HRI PosajsiDey F AsAeq Pajujsay ainyeubis ynpy O
sieismatns 3 sreesireve| ——(ALPTMIMIMMNIIRIN IM ABV
Rasseicka mew Auoud adfL aoreg *e
rs LINO-SN0Z O>!wopaytiy
a Lh) 989 Xog og
>
a Gora 2 aS “vor en neees |
oO . |
OO ono :MOjeg sseppe AIsAlap Jaye ‘Sa, I} S \e ™ q Ol
SS _SAD/¢é} wei woy juaiayip ssauppe Areaysp tO 10} passaippy sfoly *]
x Oe oF APL, ‘sued eoeds Jf 1015 ey UO 40
Kanon 6 See -9 (ewey p (Boou “a ‘adald]EWU ayy JO YORQ SY) 0} PYeO SIL] WORT mM
aaepeIDPY oO —F “NOA 0} PEO Sy} WINIaI UBD OM EU] OS
A eby P @SJBAOI OU} UO SSeupPe PUB SlWEU UNOA Jud mB
*g pue ‘Z ‘| sulay ajo\dui0g

 

 

 

tot .

 

£906-000-Z0-DeS2 NSd SLOZ Ainp ‘|. LE WO Sq |

 

©

oO

NR

oO

diSSey Unjoy opsewiog

a (oos$

LL. Aanpeg porinsey Aono PopLySEL NEW pa
uoRBUUYUOD eunyeuBbls HeW pe...

AlQHPULIIUOD ainjouBls 5) AlaAtled payoWsey Aleayjog Uo y09]109

c

TASS PTO OOOO OFEE ¢2TDe

(eqey O2[1J08 WiOY JojeUeLL) 1OQUINN SONY °Z

 

AON UO PAOD Fy

~ as}pusyoueyy
C10 diecay Winey C Alonled Pejowysey WW Peyneo C1
Asonyog @IBW PoynIED Ty
FORO IEW Poleys}bey| fF] Aeatieq peryysey einyeuBis ynpy F}
will posoysiBioy 7} “eamyeuBls ynpy Cl

edAL eo1ss *¢

 

oe IW Auond

 

O DS h 9 vw “ol rN
<<

PAALS SI us04.1
6 $7245 2: * +9 9)
= ON :mojaq sselppe Alenyjap JeqU0 ‘SA 3 ot n a Py
“DAA 10} passelppy sjoy *L

 

89 L6ry 6208 GLOP 2Or6 0656

EI MUTA UT

 

  
 

fe lWe]] Lc JUaIeyIP Ssalppe Aiaayap §] “Cy

 

(ourey pazuucl) q penisoay “a

 

ie

     

“syed aoeds J! JU0l} OU} UO JO *
‘adaldiewu 8yy Jo yORq oly O} Puzo SIL] YORNY ms
“NOA 0} peo ey} WUN}e! UBD OM YEU} OS
9S18A21 SY} UO SS@ippe pure eLUEU JNOA JUL
"epue ‘Zz ‘| sway ey|dWOD m

 

 

       

COMPLET! E THIS SECTION ON DELIVERY~-

ele) aN aE ete RS eno

ry
co

Pani as

 

 

 

  

 

 

   

 

 

 

  

 

 

@ 3 =
3 a e g 55
2 8a\ ag. 38
& od No fz: 5 EE
ov o Oo Sa= 2 Ee
< SON aos 2055
= @
oof so Bee gece
i >eaptas5
= ZRRBSESEG
oO ites Se oz 2855
53 cecdeson
g8 N00 Oo pa
=3 5
es =
£3 = 4
2S 23
Us a 3
> om
bs 2 8
Be 2 oF
: JN: ag G85
BN iM ho ie
8 NNT oe ct
& * oy 5:
a ae, g
<M fai ae 8!
of
oy .
o £ Ce ene
S 8 8 >
= @ “yt ee women (CO)
S 2 ;> oS 2a
230 (— & a
oo€£ y u 4 mms y~ | 2
s>o0 Ly we == O18
~ee | 3 f~ 9 moon 1
Soa 5H < oneal = 21s
s$8zes lO Bs
Bee #8 9 QO 50 Sole
#82 e8] O44 A mat D> |S
~Cp op Bl —y QO meme WIG
2 o ia Gaia
EEG REI © XR mee C/E
Oo wa oO vee gS — .—y
22° Os/8 a= § BO
ZssEe8 SS Q-- mmm OIE
2 on fle aD Sv) coy z
Oona ot, ae LE)
ecs Oo oc) 2 a onmeet GEE OG) | o
6 £5 85/8 Qa Ort ome 3
Cs LIA
OaZsxslk Sy OL9n 2
Ze og |- od ol

 

Restricted Delivery

4 Restricted Delivery

ES
}

PO18 3050 OOOO 7L45 57a?

;, PS Form 3811, July 2015 PSN 7530-02-000-9053

 

Domestic Return Receipt ,

 

 
Case 1:19-cv-00368-JJM-LDA Document6 Filed 07/09/19 Page 3 of 3 PagelD #: 18

Notice of FDCPA violations

15 U.S. Code § 1692d. Harassment or abuse
(4) The advertisement for sale of any debt to coerce payment of the debt.

15 U.S. Code § 1692e. False or misleading representations

(2) The false representation of —

the character, amount, or legal status of any debt;

(10) The use of any false representation or deceptive means to collect or
attempt to collect any debt or to obtain information concerning a
consumer.

15 U.S. Code § 1692g. Validation of debts

(b) Disputed debts

lf the consumer notifies the debt collector in writing within the thirty-day
period described in subsection (a) that the debt, or any portion thereof, is
disputed, or that the consumer requests the name and address of the
original creditor, the debt collector shall cease collection of the debt, or
any disputed portion thereof, until the debt collector obtains verification of
the debt or a copy of a judgment, or the name and address of the original
creditor, and a copy of such verification or judgment, or name and address
of the original creditor, is mailed to the consumer by the debt collector.
Collection activities and communications that do not otherwise violate this
subchapter may continue during the 30-day period referred to in
subsection (a) unless the consumer has notified the debt collector in
writing that the debt, or any portion of the debt, is disputed or that the
consumer requests the name and address of the original creditor. Any
collection activities and communication during the 30-day period may not
overshadow or be inconsistent with the disclosure of the consumer’s right
to dispute the debt or request the name and address of the original
creditor.

 
